ROBB, Associate Justice.
Appeal from a decree in the Supreme Court of the District sustaining a motion to dismiss the bill (plaintiffs Meeting to stand thereon), in which' plaintiffs sought to. recover on a quantum meruit under a contract of employment entered into with Gebruder Stollwerck Aktiengesellschaft on November 16, 1914; the court ruling that plaintiffs’ claim is not a debt, within the meaning of section 9 of the Trading with the Enemy Act (40 Stat. 419 [Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 3115%e]).
*342In their bill the plaintiffs, who are attorneys, allege that they, were employed by the above firm to represent that firm in certain pending litigation, that valuable services were rendered under the contract, and that there is reasonably and justly due therefor the sum of $7,500. The sole question, therefore, is whether, under the provisions of the act in question, the suit is maintainable.
In Robertson v. Miller, as Alien Property Custodian, et al., 286 Fed. 503, recently decided in the Circuit Court of Appeals for the Second Circuit, the question before the court was whether a claim for breach of a cotamercial contract is a debt, within the meaning of the Trading with the Enemy Act. After an exhaustive examination of the question the court found in the affirmative. The reasoning of the court in that case is applicable here, and we therefore adopt and follow it. Moreover, in Van Deusen v. Blum, 18 Pick. (Mass.) 229, 29 Am. Dec. 582, it was expressly held that “debt, as well as assumpsit, will lie on a quantum meruit or a quantum valebant.” To the same effect are Norris v. School District, 12 Me. 293, 28 Am. Dec. 182, and McVickev. Beedy, 31 Me. 314, 50 Am. Dec. 666.
Legislation of a remedial character, such as this, should not be so strictly construed as to defeat its evident purpose. The plaintiffs in this case are American citizens, and, under the averments of their bill, performed valuable services for which they have not been compensated. Had they been promised a specific sum, there would be no question as to their right to maintain this action. To deny them such a right, because it will be necessary to determine the value of their services, would be to place form before substance, which a court of equity should not do.
It is suggested by counsel for the defendants that because the. President, upon application to him, may direct the payment of a claim asserted under section 9, Congress could not have intended to bring within the scope of that section any but liquidated claims. Evidently it was the intention of Congress, through this provision, to provide a summary means for disposing of all claims as to which there might be no substantial controversy, whether liquidated or unliquidated, for the section provides that, if the President shall not order payment upon application made, the claimant within a time stated may “institute a suit in equity * * * to establish the interest, right, title or debt so claimed, and if so established the court shall order the payment,” etc.
It follows that the decree must be reversed, with costs, and case remanded for further proceedings mot inconsistent with this opinion.
Reversed and remanded.